Citation Nr: 0302892	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


(The issues of entitlement to service connection for a left 
knee disability, right knee disability, reflux esophagitis 
and headaches were the subject of the June 18, 2002 Board 
decision.)

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1986.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In June 2002, the Board denied service connection for a left 
knee disability, a right knee disability, reflux esophagitis 
and headaches and undertook additional development of the 
issue of service connection for a low back disability by 
affording the veteran a VA examination, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  The Board also provided 
notice to the veteran of the development, as required by Rule 
of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  The case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  There is no medical evidence of a nexus or relationship 
between the veteran's current low back disability and his 
period of active duty service or his service-connected 
inguinal hernia.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A.      §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, a factual background, and an analysis of the 
issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The record shows that the RO has 
requested all records identified by the veteran.  In a VA 
Form 9, dated July 1999, the veteran wrote that he was unable 
to obtain private treatment records from a Dr. Feldman 
because he was no longer practicing medicine.  In view of the 
veteran's attempt to obtains these records, as well as their 
apparent unavailability, no further assistance to the veteran 
is required.  See VCAA at 2097-98 (stating that the efforts 
to obtain outstanding relevant records shall continue until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile).  

The veteran also testified at a February 2002 Board hearing 
that he had no additional evidence to submit.  Additional 
development was also performed by the Board in October 2002, 
at which time the Board scheduled the veteran for a VA 
examination to determine the etiology of his low back 
disability.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2).  That examination 
was performed in October 2002, which included a review of the 
veteran's claims file.  The Board notified the veteran in a 
October 2002 letter that he was being scheduled for the VA 
examination and what action he needed to take.  In the 
November 2002 letter from the Board he was provided with a 
copy of the examination report and was given 60 days to 
submit additional evidence or argument in response to the 
newly obtained evidence.  The veteran responded that he had 
no further evidence or argument to present. 

The Board further observes that the discussions in the rating 
decision of February 1999, the statement of the case issued 
in May 1999, the supplemental statements of the case issued 
in November 1999 and September 2001, as well as various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
These documents, in essence, explain that evidence needs to 
show that he has a current disability that is either related 
to service or to a service-connected disability.  The RO and 
Board also notified the veteran of the evidence he was 
expected to obtain and which evidence VA would obtain, 
including the October and November 2002 letters concerning 
the additional development undertaken by the Board.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran has presented two theories of service connection 
for his low back disability.  First, he claims that his low 
back disability had its onset in service.  He maintains that 
he was treated for a low back strain on several occasions in 
service and that this condition never fully resolved.  
Secondly, he claims that his low back disability is related 
to his service-connected right inguinal hernia.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be established if the condition observed during service or 
any applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

In this case, the veteran's service medical records show that 
he was treated for a low back strain in September 1981 and 
again in April 1985.  When seen in September 1981, the 
veteran reported a two-week history of low back pain.  He 
reported no prior episodes and specifically denied trauma or 
heavy lifting.  Range of motion testing showed 40 degrees of 
flexion, 20 degrees of extension and 20 degrees of right and 
left lateral flexion.  No palpable spasm was reported.  The 
diagnosis was chronic low back strain.  The veteran was also 
seen on several occasions in April 1985 for low back pain 
following a basketball injury.  Upon physical examination, no 
neurological, muscular or sensory findings were reported.  
The veteran's back exhibited full range of motion with pain 
on flexion.  Deep tendon reflexes were 2+ and symmetrical.  
The diagnosis was acute paravertebral muscle strain.  The 
remainder of the veteran's service medical records made no 
further reference to back problems.  On clinical evaluation 
in October 1985 his spine and muskulosketal system were 
reported to be normal.  The veteran was separated from active 
duty in February 1986.

The veteran was next seen for low back pain in October and 
November 1989 at Mary Mount Hospital after a work-related 
injury in September 1989.  Records from that facility noted 
that the injury occurred as a result of pulling and twisting.  
A physical therapy report also noted a history of back 
problems, with the most recent injury eleven months prior.  
The diagnosis was anterior lumbosacral strain.  The veteran 
also received physical therapy at the Cleveland Clinic 
Foundation in 1991 and 1992 for low back pain.  When seen in 
January 1992, the veteran reported a two to three year 
history of low back pain following a work-related injury.  
The Board notes that none of these records mentioned the 
veteran's back problems in service.

The RO obtained outpatient treatment records from the VA 
Medical Center (VAMC) in Cleveland dated from 1986 to 2000.  
However, no back problems were documented until July 1994, at 
which time the veteran was seen for back pain after heavy 
lifting at work.  The diagnostic impression was lumbosacral 
strain.  In February 2000, the veteran was seen for low back 
pain as well as a burning sensation in the area where his 
service-connected hernia was located.  The diagnostic 
impression was rule out urine infection.  On the following 
day, the diagnoses were small inguinal hernia and low back 
strain.  Unfortunately, none of these reports included a 
medical opinion concerning the etiology or date of onset of 
the veteran's back strain. 

The veteran was afforded a VA compensation examination in 
October 2002 to determine whether his low back disability was 
related to service or to his service-connected inguinal 
hernia.  A report from that examination noted that the 
examiner had reviewed the veteran's claim file, including the 
service medical records as well as the work-related injuries 
after service.  Following a physical examination, the 
examiner concluded with a diagnosis of chronic lumbosacral 
strain.  The examiner opined that it was more likely that not 
that the veteran's current symptoms were not related to his 
service-connected condition but was more likely related to 
repetitive injuries at work.  The examiner also determined 
that there was no connection between the veteran's inguinal 
hernia and his back disability, which was a separate problem. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability.  The 
Board finds that a chronic back disability was not identified 
in service.  Although the veteran was treated for a low back 
strain on two occasions in service, this condition resolved 
with no residual disability shown at the time of his 
discharge from service in 1986.  The Board notes that the 
diagnosis in September 1981 was "chronic low back strain."  
(emphasis added).  However, "[f]or the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  Therefore, although the word 
"chronic" was listed as part of the diagnosis in 1981, 
there was no medical evidence in service following that 
notation showing that the veteran's back disability 
constituted a chronic condition.  When seen in April 1985, he 
reported hurting his back while playing basketball the 
previous day. The assessment was acute strain.  When seen for 
follow-up two days later, he reported feeling much better and 
the assessment was muscle strain.  When examined in October 
1985 his spine and muskulosketal system were normal.

The record shows that the veteran was first treated for a low 
back disability after service in October 1989, approximately 
three and a half years after his separation from active duty, 
which a medical professional attributed to a work-related 
injury.  In addition, no medical professional has indicated 
that the veteran's current low back disability is related to 
service or to his service-connected inguinal hernia.  Of 
particular relevance, a VA examiner in October 2002 reviewed 
the claims file and concluded that the veteran's low back 
disability was not related to service or to the service-
connected inguinal hernia, but was likely related to 
repetitive injuries at work.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  The Board finds the medical 
records and the examiner's opinion to be persuasive evidence 
against the veteran's claim. 

The Board has also considered the veteran's own lay 
statements, including testimony presented before a hearing 
officer at the RO in October 1999, as well as before the 
undersigned Member of the Board in February 2002.  At both 
hearings, the veteran testified that he suffered from chronic 
low back pain since his initial treatment in service.  He 
also testified that his low back disability was related to 
his service-connected inguinal hernia.  While competent as a 
layperson to relate his symptoms he is without medical 
expertise or training, so that his statements alone are 
insufficient to show that his low back disability is related 
to service or to a service-connected disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
statements concerning the etiology of his low back disability 
are of limited probative value, in light of the medical 
opinion evidence based on examination and review of the 
record which attributes his current low back disability to 
work-related injuries following his separation from active 
duty service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

ORDER

Service connection for a low back disability is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

